Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered December 21, 2004, convicting him of burglary in the second degree and burglary in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence,
*580Ordered that the judgment is affirmed.
The defendant argues that the County Court improperly denied his motion to dismiss the indictment on the ground that the prosecution improperly presented to the grand jury modus operand! evidence that failed to meet the admissibility requirements of such evidence as established by People v Molineux (168 NY 264 [1901]). “[W]here defendant has by his plea admitted commission of the crime with which he was charged, his plea renders irrelevant his contention that the criminal proceedings preliminary to trial were infected with impropriety and error; his conviction rests directly on the sufficiency of his plea, not on the legal or constitutional sufficiency of any proceedings which might have led to his conviction after trial” (People v Di Raffaele, 55 NY2d 234, 240 [1982]). Therefore, by pleading guilty, the defendant forfeited judicial review of the alleged defect in the grand jury proceedings (see People v Hansen, 95 NY2d 227 [2000]; People v Gerber, 182 AD2d 252 [1992]; see also People v Johnson, 299 AD2d 368, 369 [2002]; People v Morgan, 209 AD2d 727 [1994]; People v Contestabile, 202 AD2d 442 [1994]).
Further, the defendant had no reasonable expectation of privacy with regard to his property, which was seized and vouchered by federal authorities upon his arrest for violation of parole (see People v Natal, 75 NY2d 379, 383 [1990], cert denied 498 US 862 [1990]; People v Perel, 34 NY2d 462, 467-468 [1974]; People v Gaffney, 308 AD2d 598 [2003]; People v Dennis, 223 AD2d 814, 815 [1996]). Spolzino, J.P., Dillon, Angiolillo and Dickerson, JJ., concur.